Name: Commission Regulation (EEC) No 3275/80 of 17 December 1980 amending for the eighth time Regulation (EEC) No 1608/76 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12. 80 Official Journal of the European Communities No L 343/ 15 COMMISSION REGULATION (EEC) No 3275/80 of 17 December 1980 amending (or the eighth time Regulation (EEC) No 1608/76 laying down detailed rules (or the description and presentation o( wines and grape musts in order to allow wines of that variety to be sold under both these designations, Points I and IV of Annex III to Regulation (EEC) No 1608/76 should be supple ­ mented accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( ! ), as last amended by Regulation (EEC) No 2930/80 (2), and in particular Article 54(5) thereof, Whereas Council Regulation (EEC) No 355/79 of 5 February 1979 laying down general rules for the description and presentation of wines and grape musts (3), as amended by Regulation (EEC) No 461 /80 (4), consolidated Council Regulation (EEC) No 2133/74 (5); whereas Commission Regulation (EEC) No 1608/76 (6), as last amended by Regulation (EEC) No 21 64/80 (7), laid down detailed rules for the description and presentation of wines and grape musts ; Whereas, in order to avoid creating difficulties in regard to exports and trade between certain Member States, the text of the fourth subparagraph of Article 4(1 ) of Regulation (EEC) No 1608/76 should be simplified ; whereas, in order to ensure that the consumer is not misled as to the country where the product was bottled, the principle that the terms refer ­ ring to the bottler should be stated in an official Community language readily understood by purchasers in a Member State should be maintained when the product was bottled in that Member State ; Whereas, so that the trade can adapt more easily to the amended provisions and to the abolition of the synonym 'Tokay d'Alsace ' made by Regulation (EEC) No 2164/80, transitional provisions should be laid down to allow disposal of labels and stocks which do not comply with the new provisions ; Whereas the term 'Raifrench' has long been a synonym for the ' Elbling' variety in certain German wine-growing regions and in Luxembourg ; whereas, Article 1 Regulation (EEC) No 1608/76 is hereby amended as follows : 1 . The fourth subparagraph of Article 4(1 ) is replaced by the following : ' If the product is bottled or packed in the Member State in which it is offered to the consumer, the terms referring to the bottler or packer specified in the first subparagraph shall be stated in an official Community language or languages readily under ­ stood by purchasers in that Member State .' 2 . The third subparagraph of Article 21 (2a) is replaced by the following : 'Labels whose statement of the bottler or packer do ' not comply with the provisions of the fourth subpa ­ ragraph of Article 4(1 ) may be used for wines and grape musts packed not later than 30 June 1981 . Stocks of wine and grape musts so described may be stored for sale and placed in circulation until they are exhausted.' 3 . Article 21 (2a) is supplemented by the following : 'Labels which contain , in place of the statement of the vine variety 'Pinot gris" the synonym "Tokay d'Alsace" may be used for wines and grape musts packed not later than 30 June 1984. Stocks of wine and grape must so described may be stored for sale and placed in circulation until they are exhausted.' !) OJ No L 54, 5 . 3 . 1979 , p. 1 . *) OJ No L 305, 14 . 11 . 1980, p. 1 3 ) OJ No L 54, 5 . 3 . 1979, p. 99 . ¦) OJ No L 57, 9 . 2. 1980, p. 36 . 5 ) OJ No L 227, 17. 8 . 1974, p. 1 . b) OJ No L 183, 8 . 7 . 1976, p. 1 . 7) OJ No L 214, 16 . 8 . 1980 , p. 1 . No L 343/ 16 Official Journal of the European Communities 18 . 12 . 80 4. Point I of Annex III (Germany) is supplemented in the centre column by the term 'Rayfrench' as a synonym for the 'Roter Elbling' and 'Weisser Elbling' varieties . Point IV of Annex III (Luxembourg) is supple ­ mented in the left-hand column by the term 'Elbling' and a supplement column by the term 'Raifrench'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 ( 1 ), (2) and (4) shall apply with effect from 1 January 1981 ; Article 1(3) shall apply with effect from 1 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 December 1980 . For the Commission Finn GUNDELACH Vice-President